UNI'I`ED STA'I_`ES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

`DAVID wILLIAMs,
Petitioner, l
v_ ' Case No. l:lS-cv-00520 (TNM)
- _JEFF'sEssI_oNs,
Respondent.

 

 

MEMORANDUM OPINION

Petitioner David Williams finds himself in federal custody upon his criminal conviction
in the United States District Court for the Central District of California. He currently is
designated to the FCI Terminal Island in San Pedro, Califomia. According to Mr. _Williams, the
district judge Who presided over his criminal case lacked the authority to do so, rendering the
judgment of conyiction a nullity. This matter is before the Court on Mr. Williams’ petition for a
Writ of habeas corpus under 28 U.S.C. § 2241-.

Generally, a Section 2241 habeas petition may be used “only to challenge a decision by
prison officials Which affect the manner in Which his sentence is being carried out, such as the
computation of sentence credits or parole eligibility.” Gillham v. Holland, 2011 WL 666898, *1
(D.Dl.C. Feb. 4, 2011). A federal prisoner challenging_the legality of his sentence itself typically
must proceed by motion in the sentencing court under 28 U.S.C. § 2255. See Taylor- v. Uni_tea'
Stafes 'Bd. ofParole, 194 F.2d 882, 883 (D.C. Cir. 1952) `(concl_-uding that §_2255 is proper z
vehicle for challenge to constitutionality of statute under Which appellant Was convicted);

Gillham, 2011 WL 6668_ 98 at *l (“_Where, as here, petitioner challenges the jurisdiction of the

 

federal court imposing sentence . . . , he must do so in a motion in the sentencing court under 28
`U.s.C. § 2255.”). The granite provides in para

A prisoner in custody under sentence_of a court established by Act
of Congress claiming the right to_be released upon the ground that
the sentence was imposed in violation of the Constitution or laws of
the United States, or that the court was Without jurisdiction to
impose such sentence, or that the sentence was in excess of the
maximum authorized by law, or is otherwise subject to collateral
attack, may move the court which imposed the sentence to vacate,
Set aside or correct the sentence.-

28 U.S.C. § 2255(a) (emphasis added). However, there is a savings clause which permits a
federal prisoner to avail himself of a remedy under 28 U-.S.C. § 2241 if a remedy under § 2255
“is inadequate or ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e); see la re
smah, 285 F.sd 6, s (D.c. cir. 2002). 7

Mr. Williams argues that, if he were to proceed by motion in the sentencing court under
28 U.S.C. § 2255, atmost, the court-could vacate, set aside, or correct his sentence He
maintains that there is no valid judgment of conviction, such that any remedy available ton him
under 28 U.S.C. § 2255 is inadequate or ineffective to test the legality of his detention
Therefore, Mr. Williams argues, because he is held in violation of the United States Constitution,
he properly proceeds under 28 U.S.C. § 224li

The Court questions Mr. Williarns’ assertions with respect to the presiding j udge’s
authority; or lack of authority; to issue the judgment of conviction Mr`. Williarns has not clearly

established that a remedy under § 2255 Would be adequate or ineffective But even if he_were to

l proceed under § 2241, he may not do so in the 'Dis_trict of Columbia.

“The writ of habeas corpus does not act upon the prisoner who seeks relief, but upon the

` person who holds him in . . ._ custody.”- Braden _v§ 30th Judz`cz`al Cir. Ct. ony., 410 U.S. 484,

_ 494-95 (1973). The proper respondent in a habeas corpus action is Mr. Williarns’ immediate

2

 

custodian, Rumsfeld v. Padilla, 542 U.S. 426, 434-35 (2004), who in this case is the Warden of
FCI Terminal Island,-See- Day v. Trump, 860 F.3d 686, 689 (D-.C. Cir. 2017) (t_inding that
-appellant’s custodian was the warden of the facility where he was incarcerated, not the President
` of the United States). This “district court may not entertain a habeas petition involving present
physical custody unless the respondent custodian is within its territorial jurisdiction.” Srokes v.
United Sraz¢s Pamle Comm' ’n, 374 F.3d 1235', 1239-(1).Day, 860 F.3d at 6§1, the Court must dismiss the petition for lack of

jurisdiction A separate order will issue.

 

naied; Apn'l 2, 2018 ' _ _ ` TREvoRN. McFADi)EN
- ' ‘ United States District Judge